--------------------------------------------------------------------------------

Exhibit 10.08
 
ALLIANCEBERNSTEIN L.P.
FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN


INCENTIVE AWARD AGREEMENT
THIS AGREEMENT, made as of the 1st day of December, 2007, by and between
AllianceBernstein L.P., a Delaware limited partnership (the “Company”), and (the
“Participant”).
 
Preliminary Statement
 
The Participant has been authorized to receive the following Incentive Award
under the AllianceBernstein Financial Advisor Wealth Accumulation Plan (the
“Plan”).  Unless otherwise indicated, any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan and the
Administrative Guidelines attached hereto.  A copy of the Plan has been
delivered to the Participant.  By signing and returning this Agreement, the
Participant acknowledges having received and read a copy of the Plan and agrees
to comply with it and this Agreement, the attached Administrative Guidelines and
all applicable laws and regulations.
 
Accordingly, the Company and the Participant agree as follows:
 
1.           Incentive Award.  Subject to the restrictions, terms and conditions
of the Plan and this Agreement (including its attachments), the Company hereby
awards an Incentive Award to the Participant of $________.
 
2.           Vesting.
 
(a)           Except as set forth in subsection (b) below, the Incentive Award
shall become vested and cease to be forfeitable (but shall remain subject to the
other terms of this Agreement) as follows if the Participant has been
continuously employed by the Company or an Affiliate until such date:
 

 
Vesting Date
 
Vested Percentage
             
January 1, 2009
 
14.3%
             
January 1, 2010
 
14.3%
             
January 1, 2011
 
14.3%
             
January 1, 2012
 
14.3%
             
January 1, 2013
 
14.3%
             
January 1, 2014
 
14.3%
             
January 1, 2015
 
14.2%
 



 
 

--------------------------------------------------------------------------------

 
 
There shall be no proportionate or partial vesting in the periods prior to the
applicable vesting dates and all vesting shall occur only on the appropriate
vesting date.
 
(b)           Notwithstanding Paragraph (a), a Participant’s Incentive Benefit
shall become immediately vested and cease to be forfeitable upon the
Participant’s death or when the participant becomes Disabled or upon Termination
of Employment by the Company without Cause.  For purposes of this Section,
“Cause” shall mean a termination of employment due to the Participant’s
insubordination, dishonesty, fraud, moral turpitude, misconduct, refusal to
perform his or her duties or responsibilities for any reason other than illness
or incapacity or materially unsatisfactory performance of his or her duties for
the Company or its Affiliates; the failure to remain licensed (to the extent
required by applicable law) to perform his employment duties or the failure of
the Participant to obtain all relevant licenses to perform such duties; the
violation of any employment rules, policies or procedures of the Company
(including internal compliance rules); an act or acts constituting a felony
under the laws of the United States or any state thereof; or a violation of the
federal or state securities laws.
 
3.           Forfeiture.  If the Participant’s employment with the Company or
any Affiliate is terminated for any reason, other than as described in Section
2(b) above, prior to becoming vested in accordance with Section 2(a) above, the
Participant shall forfeit to the Company, without compensation, any and all
unvested Incentive Benefits.
 
4.           Payment.  The Participant may make an election using the form
attached hereto to elect when and how his or her vested Incentive Benefits will
be paid in lieu of the default payment method provided under the Plan.
 
5.           Post-Termination Obligations.  The Participant agrees that the Plan
and the Incentive Award being made thereunder are in further consideration of
the Participant’s confidentiality and non-solicitation obligations, which are
set forth in Paragraphs 3, 4 and 5 of the Participant’s employment agreement
with AllianceBernstein L.P.  Accordingly, Participant agrees that the provisions
of those Paragraphs 3, 4 and 5 are incorporated in this Agreement by reference
as if fully set forth.
 
6.           Death.  The Participant’s Beneficiary shall be the persons
designated pursuant to the form attached hereto.  The Participant may change his
designation of beneficiary(ies) at any time prior to his death by submitting a
new beneficiary form to the Company.
 
7.           Controlling Law.  This Agreement shall be governed by and construed
in accordance with the laws of the State of New York without giving effect to
conflict of law provisions.


 
- 2 -

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the day and year first above written.
 

 
ALLIANCEBERNSTEIN L.P.
                           
By:
 /s/ Robert H. Joseph, Jr.
 
    Robert H. Joseph, Jr.
 
    SVP and Chief Financial Officer
 
                           
[NAME OF PARTICIPANT]
 



 
- 3 -

--------------------------------------------------------------------------------

 
 
ALLIANCEBERNSTEIN L.P.
FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN


ELECTIVE DISTRIBUTION DATE & ELECTION DISTRIBUTION FORM
ELECTION FORM
 

--------------------------------------------------------------------------------



The undersigned hereby elects under the AllianceBernstein L.P. Financial Advisor
Wealth Accumulation Plan (the “Plan”) as follows:


1.
In lieu of receiving my Incentive Benefits in accordance with Section 6.1 of the
Plan, I elect to receive (or commence receiving) my vested Incentive Benefits
under the Plan on the following Elective Distribution Date:
         
£
 
As soon as administratively possible following my Separation of Service, as
defined in the Plan.
         
£
 
January 31, 20____ (this date must be later than date on which the Incentive
Benefits will become 100% vested under Agreement).
       
2.
In lieu of receiving my Incentive Benefits in accordance with Section 6.1 of the
Plan, I elect to receive my Incentive Benefits under the Plan in the following
Elective Distribution Form:
         
£
 
Substantially equal annual installments paid over a period of _____ years (not
exceeding 10 years).
         
£
 
A single lump sum.


 


These elections, upon becoming effective, shall revoke and supersede all prior
elections.


Signature of
       
Participant:
 
 
Date:  



 
- 4 -

--------------------------------------------------------------------------------

 
 
ALLIANCEBERNSTEIN L.P.
FINANCIAL ADVISOR WEALTH ACCUMULATION PLAN


AMENDED ADMINISTRATIVE GUIDELINES
(EFFECTIVE AS OF JANUARY 1, 2007)

--------------------------------------------------------------------------------




Plan Eligibility


Individuals who have completed eight years of service as a Financial Advisor,
have $500 million or more in assets under management, and service no more than
150 eligible client relationships, as defined by the firm, at the time of any
Incentive Award may be selected by the firm to participate in the
AllianceBernstein L.P. Financial Advisor Wealth Accumulation Plan (the
“Plan”).  Unless otherwise indicated, any capitalized term used but not defined
herein shall have the meaning ascribed to such term in the Plan and the Award
Agreement.


Participation Is Not Mandatory


After being selected, each eligible Financial Advisor may choose whether or not
to participate.


Participation Deadlines


A Financial Advisor selected by the firm to participate in the Plan will have 30
days from the notification of his or her selection to accept an Incentive Award,
but in all cases must accept the Incentive Award by December 31 immediately
preceding the first year of participation.  Each Financial Advisor should
analyze his or her own circumstances when deciding to participate in the
Plan.  Incentive Awards are granted as of January 1 of each year. Financial
Advisors will be notified of their selection annually.


Determining the Amount of the Incentive Award


The amount of an Incentive Award is based on the Financial Advisor’s Eligible
Revenues, a fixed amount that is selected from the new account and base
servicing revenue for the Advisor’s trailing four calendar quarters prior to the
Incentive Award.  Seven percent (7%) of the Eligible Revenues are multiplied by
the number of years the Financial Advisor elects to be a participant in the
Plan. The minimum term of participation is five years and the maximum is seven
years.  An Incentive Award equal to the resulting amount will be granted and
recorded as a book entry in a Plan account on behalf of the Financial Advisor.


The Company determines, in its sole discretion and at any time, which revenues
are Eligible Revenues.  Accounts on which Base Level Servicing revenue is shared
among two or more Financial Advisors do not produce Eligible Revenues and may
not be included in the calculation of any Incentive Award.


 
- 5 -

--------------------------------------------------------------------------------

 


Investment of the Incentive Award


Investment returns on the Incentive Award will be measured pursuant to the
participating Financial Advisor’s elections in a selected family of investment
products. The Financial Advisor will have the ability to change his or her
investment measurement allocation with a frequency consistent with firm
policies.  However, any investment election in AllianceBernstein Holding Units
cannot be changed after such election, and investment elections in Hedge Fund
products must meet minimum investment requirements and other applicable
qualifications, and abide by Hedge Fund rules for withdrawals.


Available Investment Elections


 
·
AllianceBernstein Small Cap Growth Portfolio

 
·
AllianceBernstein Small/Mid-Cap Value Fund

 
·
AllianceBernstein Real Estate Investment Fund

 
·
Federated Government Obligation Fund

 
·
Bernstein Strategic Value Portfolio

 
·
Bernstein Strategic Growth Portfolio

 
·
Bernstein International Portfolio

 
·
Bernstein Global Style Blend Portfolio

 
·
Bernstein Emerging Markets Fund

 
·
Bernstein Intermediate Duration Fund

 
·
Bernstein Short Duration Fund

 
·
Bernstein Advanced Value Hedge Fund

 
·
Bernstein Global Opportunities Hedge Fund

 
·
Bernstein Global Diversified Hedge Fund

 
·
AllianceBernstein Global Diversified Strategies - Hedge Fund A

 
·
AllianceBernstein Global Diversified Strategies - Hedge Fund B

 
·
AllianceBernstein Holding Units1





Incentive Award Vesting Schedule


Each Incentive Award will vest annually on January 1 on a pro-rata basis in
equal installments over the term of the Incentive Award. All Incentive Awards
shall vest immediately, however, upon the participant’s death or if the
participant becomes Disabled.  If the participant’s employment is terminated for
any reason other than those set forth in the Award Agreement, any portion of the
award that has not vested will be forfeited.

______________________
1
AllianceBernstein Holding Units in which Plan participants obtain a notional
interest are issued pursuant to a registration statement on Form S-8 and
prospectus.  Copies of these documents are available, free of charge, from the
Company or the plan administrator.

 
 
- 6 -

--------------------------------------------------------------------------------

 
 
Incentive Award Distributions


The vested portion of an Incentive Award notionally invested in the Company’s
investment products will be paid in cash in the first calendar quarter following
the end of the third year and annually thereafter.  The vested portion of an
Incentive Award notionally invested in AllianceBernstein Holding Units will be
paid in kind in the first calendar quarter following the end of the third year
and annually thereafter.  Subject to the following paragraph, the Financial
Advisor may also elect, at the time of the Incentive Award, to defer payments,
once 100% vested, until termination of his or her employment or some date
certain in the future. Additionally, he or she may elect to receive annual
payments over an extended period of up to 10 years. Further deferrals are
available as described in the plan document.


Any change in either the Elective Distribution Date or form of the distribution
requires the Financial Advisor to elect a new distribution date that is no
earlier than the fifth anniversary of the Participant’s previous Elective
Distribution Date (regardless of whether the Participant’s new election was
solely to change the Elective Distribution Form). Any change in the Elective
Distribution Date must be made at least twelve months prior to the Elective
Distribution Date that is changing.
 
Effect of Plan Participation on Commissions


The future Base Level Servicing commissions on any revenues deemed Eligible
Revenues will be 3% of Base Servicing Revenue for the period of the Incentive
Award.  During the period of the Incentive Award, the 3% rate may be applied to
revenues generated by any relationships, accounts or assets on a Participant’s
base in an amount equal to the Participant’s Eligible Revenues amount.  Upon
acceptance of an Incentive Award, Base Level Servicing provisions in the
Advisor’s employment agreement will be superseded by the foregoing sentences.


Base Level Servicing on revenues in excess of the Eligible Revenues amount will
be paid at the rate set by the Participant’s employment agreement.
 
Full Production Bonus will be paid on all New Accounts and New Assets regardless
of whether the assets or accounts are within relationships used to calculate the
Eligible Revenues amount at the time the Incentive Award was made.   
 
Adjustments To Incentive Awards


The Company bears the risk of poor markets or excessive negative cash flow as it
relates to the Incentive Award amount.  Accordingly, there is no downward
adjustment to the Incentive Award due to those reasons.  There also is no upward
adjustment to the Incentive Award in those periods of upward market performance
or positive net asset growth.


 
- 7 -

--------------------------------------------------------------------------------

 
 
Plan Adminsitration


The Newport Group will administer the recordkeeping for the Plan and provide
monthly statements to each Participant. Account access will be available via the
internet at any time, and changes in investment elections may be initiated
through www.plandestination.com.  The Company will inform you of any change of
plan administrator.
 
 
- 8 -

--------------------------------------------------------------------------------